The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Koo (US PAT 10007929) discloses an electronic device (Koo Fig. 2 Item 20), comprising: a display screen (Koo Fig. 2 display screen of Item 20); a casing (Koo Fig. 2 casing of Item 20) integrated with the display screen to define a receiving space, the
casing comprising a side portion (Koo Fig. 2 top portion of Item 20) coupled to the display screen, the side portion defining a light sensing hole (Koo Fig. 2 Item 22) in communication with the receiving space; an ambient light sensor (Koo Fig. 2 Item 22) received in the receiving space and facing the light sensing hole, the ambient light sensor perceiving ambient lights input from the light sensing hole to obtain sensing information (Koo Col. 2 line 15-35).
Xu (CN 103310719) discloses a processor (Xu Abstract note: this reads on processing unit) received in the receiving space and configured to communicate with both of the ambient light sensor and the display screen, the processor being configured to control the brightness of the display screen according to the sensing information (Xu Abstract).
Feng (US PAT 7450161) discloses an image sensor (Feng Fig. 9 Item 915), a signal transmitter, and a signal receiver (Feng Fig. 9 Item 965) are packaged to form a chip (Feng Fig. 9 Item 900 Col. 6 line 60-67).
However, the combination of Koo, Xu and Feng fails to teach “an electronic device, comprising: a casing, a display screen, an ambient light sensor disposed at one 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641